El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El juez de instancia accedió a suprimir toda la evidencia *518ocupada mediante un registro llevado a cabo con una orden de allanamiento. (1) Dictó la siguiente resolución:
“Surgiendo de la prueba ofrecida por la defensa, y la cual no fue controvertida por el fiscal [el fiscal no ofreció prueba] que la evidencia obtenida al allanar la residencia de la acusada se obtuvo en una dependencia de dicha residencia distinta a la mencionada y señalada tanto en la declaración jurada del Agente Padilla, como en la orden de allanamiento, resolvemos que su ocu-pación fue ilegal y por tanto procede su supresión y en efecto así se ordena.”
Accedimos a revisar.
En la declaración jurada que sirvió de base para expedir la orden de allanamiento el agente hace constar que sabe de propio conocimiento que Wilfredo Tapia Rodríguez c/p “El Único” guarda, posee y tiene para la venta envolturas de papel color blanco amarrada con tape transparente y que dichas envolturas contienen dentro la droga conocida por heroína. Que dichas envolturas las transporta en el auto marca Mustang, modelo 1965, tablillas 732-472 y luego las guarda en un cuarto a la parte izquierda que queda a la entrada de su apartamiento #108 (B) de los apartamientos *519Silva, Calle Bolívar, Pda. 24, Santurce, Puerto Rico, primera planta.
En la orden de allanamiento se expuso, basándose en la declaración jurada, lo siguiente:
“Que el apartamiento 108(B) radica en la primera planta de los apartamientos Silva en calle Bolívar, Pda. 24, Santurce, P.R.; que el edificio donde radican estos apartamientos es de 2 plantas, construido en hormigón pintado de crema y es el 761 de la referida calle.
Que el apartamiento 108(B) colinda por el lado derecho con el apartamiento #107. Que el edificio donde están ubicados los apartamientos Silva colinda por el lado derecho con un local que lleva el #763, por el lado izquierdo con el #759 que es una casa de familia, por detrás con una casa de familia y por el frente, con la calle Bolívar; todo en la Pda. 24, Santurce, Puerto Rico.
este magistrado entiende que dicha declaración y del examen del declarante existe causa probable para librar esta orden, y se le ordena por lo tanto que durante las horas o de la noche ,
del día o de la noche
proceda inmediatamente al registro de el cuarto a la parte iz-
en apartamientos
quierda a la entrada de el apto. 108(B) en busca de la siguiente Silva, Calle Bolívar, Sant. P.R.
propiedad mueble todo lo relacionado con la venta, uso, posesión y tráfico de heroína y cualesquiera otros que estén prohibidos por ley y si fueren en su totalidad o en parte halladas por usted, las traiga inmediatamente y conjuntamente con la orden diligenciada a mi presencia en el Tribunal de Distrito de Puerto Rico, Sala de San Juan, P.R.”
A las ocho de la mañana del 4 de diciembre de 1967 se llevó a cabo el registro. En el apartamiento vivían Wilfredo Tapia y Gloria María Ortiz Centeno con su hijita de 3 años. A la izquierda entrando hay tres habitaciones. La niña ocupa la primera. La segunda sus padres. La tercera la usan para *520planchar. Declara la señora que oyó tocar a la puerta, pero que ella estaba en camisa de dormir, “yo me levanté, en-tonces, fui al cuarto donde estaba la nena, como que se asustó .... Entonces, la calmé, entonces, como estaba en camisa de dormir todavía, viré para atrás, cogí una bata y me la puse y abrí la puerta y cuando abrí la puerta, me dijeron ‘son de la policía’ pues, entren, yo le dije ... me metí a la habitación. Cuando yo entré a la habitación me cogió por un brazo, yo segure [síc] la puerta, ella como se puso nerviosa y yo la abrí también, le dije ‘espérese en lo que me quito el traje’, no así, ábrame esa puerta, como yo no tenía . . . pues, abrí ... no tenía ningún motivo por qué tener la puerta cerrada .... La abrí y cuando la abrí entraron como cinco hombres a la habitación, entonces, me dice ‘rebúsquela’ me tocaron y ella sacó un paquete.” Regis-traron un mueble en el mismo cuarto y encontraron un revólver y unas prendas. En un maletín que estaba en el closet encontraron el dinero. La señora admite que se encontraron en la bata que ella usaba los sobres {decks) y en la habitación el dinero, el revólver y las joyas. Su con-tención es que la orden expedida autorizaba a registrar solo el primer cuarto a la izquierda entrando.
Dispone la Constitución de Puerto Rico que “[s]olo se expedirán mandamientos autorizando registros, allanamien-tos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afir-mación, describiendo particularmente el lugar a registrarse y las personas a detenerse o las cosas a ocuparse.”
Las palabras de la Constitución son claras y precisas. Es obvio su propósito. Garantizar la privacidad del ciudadano y limitar el ámbito del registro. Protege a la persona, a su hogar y a sus pertenencias de incautaciones arbitrarias. Es uno de los pilares en que descansa la libertad individual. En Stanford v. Texas, 379 U.S. 476 (1965) el Juez Stewart *521relata el desarrollo histórico de la disposición correspon-diente en la Constitución de los Estados Unidos: la Cuarta Enmienda, resaltando su trascendencia,
Es indispensable que se describa con precisión el local, la casa o el edificio a registrarse. No debe estar sujeta a interpretación. Debe especificarse claramente el lugar a registrarse. Así se hizo en el presente caso. Se ordenó registrar el apartamiento 108(B) de los Apartamientos Silva sito en la Calle Bolívar #761 de la Parada 24 de Santurce. Se consigna que está pintado de crema y ubicado en la primera planta. Difícilmente puede describirse con más precisión el lugar a registrarse.
El hecho de que se expresara en la orden de allanamiento que se ordenaba el registro “de el [sic] cuarto a la parte izquierda a la entrada del Apto. 108(B)” no debe interpretarse a que limita el registro a un solo cuarto del apartamiento. El apartamiento en cuestión estaba habitado por una sola familia compuesta de Wilfredo Tapia, su compañera Gloria Ortiz y la hijita de éstos. Todo el apartamiento estaba bajo su posesión y en la declaración jurada del agente que solicitó la orden de allanamiento se hace referencia que Wilfredo Tapia luego de venderle unos decks que resultaron ser de heroína entró al apartamiento que ocupaba en la Calle Bolívar y que detalladamente describe. Era innecesario hacer referencia a una habitación específica de ese apartamiento. Como estaba ocupado por una sola familia la autorización a registrarlo no cabía limitarla a una sola pieza del apartamiento. Fundándose en causa probable se había autorizado a quebrantar la privacidad de sus ocupantes. Una vez dentro del apartamiento no había razón alguna para limitar el registro al primer cuarto entrando a la izquierda. La declaración jurada establecía que en el apartamiento 108(B) ocupado por Wilfredo Tapia se escondían drogas. Considerado en conjunto todo lo expresado *522en la declaración jurada y en la orden de allanamiento es obvio que se autorizó a registrar todo el apartamiento. Es la interpretación razonable. Ver State v. Aiello, 221 A.2d 40 (N.J. 1966); Pueblo v. Cruz Martínez, 92 D.P.R. 747 (1965) y Anotación, Search Warrant: Apartment or Room, 11 A.L.R.3d 1330 (1967) Chimel v. California, 395 U.S. 752, 37 L.W. 4613, decidido el 23 de junio de 1969, no milita en contra de lo que aquí resolvemos.

Por lo antes expuesto se revocará la resolución recurrida y se devolverá el caso al tribunal de instancia para ulte-riores procedimientos.


La evidencia ocupada es la siguiente:
“(1) 1,203.00 (Mil doscientos tres) dólares dinero americano; (2) un sobre amarillo conteniendo 25 envolturas papel blanco rayado (decks); (3) un sobrecito similar al anterior conteniendo 22 envolturas iguales (decks), un paquete conteniendo 186 pedazos de papeles o envolturas color blancas a rayas, 12 sobres amarillos, una libreta Royal Memo Book, una funda plástica conteniendo polvo blanco; un sobre manila conteniendo 2 goteros, y una chapita enganchada en una hebilla, un vaso plástico y dentro del mismo un gotero con su aguja hipodérmica con-teniendo un líquido rojo; 2 fundas de papel estraza conteniendo residuos de picadura color brown; 2 cucharitas plásticas amarillas; una tijera; un revólver marca Colt police Positive Special, calibre 38, niquelado, cachas de madera, serie 868287, sortija de graduación 1966 inicíales CRD; pulsera con ticket K-9, una pulsera con dos charms en oro; dos relojes de mujer; otro reloj mujer color oro blanco; tres relojes hombre color oro; sortija brillante estilo herradura; sortija brillante color oro; 2 juegos sortijas matrimonio, uno blanco y uno color oro.”